Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 6/24/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 19-20, 27-28, 30-35, and 39-48.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Takashi Saito on 7/8/2021.

The application has been amended as follows: 

In the second sentence of paragraph 81, the applicant’s discloses “After the first n-type WFM layer 10….” and the examiner amends this typographical error to instead read “After the first n-type WFM layer100….”

Allowable Subject Matter

Claims 19-20, 27-28, 30-35, and 39-48 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 19, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a first work function adjustment layer over the gate dielectric layer; forming a first shield layer over the first work function adjustment layer; an aluminum content of the first work function adjustment layer is 67 atomic% to 86 atomic%, an aluminum content of the first shield layer is 30 atomic% to 55 atomic%, and a thickness of the first shield layer is in a range from 0.5 nm to 8 nm.

Regarding Claim 31, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a second barrier layer in each of the first, second and third NFET regions and the first, second and the third PFET regions; 

Regarding Claim 39, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including forming a first shield layer over the n-type work function adjustment layer in each of the first, second and third NFET regions and the first, second and the third PFET regions; forming a second barrier layer in each of the first, second and third NFET regions and the first, second and the third PFET regions; forming a first p-type work function adjustment layer in each of the first, second and third NFET regions and the first, second and the third PFET regions.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899